Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to applicant’s amendment filed on 12/16/2021.
2.	Claims 1-24 are pending.
Response to Arguments
4.	Applicant’s arguments and amendments filed on 12/16/2021 have been carefully considered and are deemed to be fully persuasive, see applicant’s Remarks page 8. Therefore the 35 USC 102(a)(1) rejection of claims 1-24 are withdrawn.
Allowable Subject Matter
5.	Claims 1-24 are allowed.
The following is an examiner's statement of reasons for allowance: 
LY et al. (USPUB# 2015/0373127 A1) teaches supporting services at an application service layer (ASL). The method may include responding to receiving batched requests from an entity by processing the batched requests, and sending a response to the batched requests to the entity. The method may include sending a separate response to each request indicated in the batched request to the entity, or sending a batched response. Two or more batched requests may have the same operation and the operation may be only specified once. The operation may be determined based on a name of the batched requests or an attribute of the batched request. The request may be determined to be a batch request based on a name of the 
Van Rozen (USPUB# 2013/0132932 A1) teaches dynamically creating and embedding code and/or data in an electronic device. In one aspect, data objects are checked for conformance with a schema to prevent incorporation of incorrectly functioning data objects. A debugger may be provided to facilitate source level debugging. In another aspect, embedded interfaces are constructed to access the functionality of certain system components. Additionally, schemas may be complied into code header and files and automatically included in code libraries.
Ly, Van Rozen and other prior arts do not singularly or in combination disclose the limitations " infer based on a decomposition of the abstract request, a sequence of one or more operations, associated with a service supporting service capabilities through a set of application programming interfaces (APIs), to execute; execute the sequence of layer one or more operations at the service; and
send to the requesting entity, one or more status codes and the sequence of the executed layer one or more operations. " in independent claim 1 and similarly in independent claims 13 and 20. These limitations in combination with the remaining claim limitations provide a unique way for processing of set of operation based on decomposition commands predicate through API interface, as disclosed in the applicant’s specifications (paragraphs [00151]). 
Dependent claims 2-12, 14-19 and 21-24 are allowed based on their dependencies on their respective independent claims.



Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
a way of implementing formally verified massively parallel programs, which run efficiently in distributed and shared-memory multi-core chips. It allows programs to be developed from an initial abstract statement of interactions among parallel software components, called cells, and progressively refine them to their final implementation. At each stage of refinement a formal description of patterns of events in computations is derived automatically from implementations. This formal description is used for two purposes: One is to prove correctness, timings, progress, mutual exclusion, and freedom from deadlocks/livelocks, etc. The second is to automatically incorporate into each application a Self-Monitoring System (SMS) that constantly monitors the application in parallel, with no interference with its timings, to identify and report errors in performance, pending errors, and patterns of critical behavior. This invention also teaches a way of organizing shared-memory for multi-processors that minimizes memory interference, protects data and increases execution efficiency. (Srinivasan et al. ‘844)
A data storage client and a compute-enabled data storage device may share access to a cryptographic key. The data storage client uses the cryptographic key to digitally sign commands transmitted to the data storage device, which can use its copy to verify a digital signature of a command before fulfilling the command. The storage device can also determine whether to perform a transformation, such that requests authenticated to a first identity might receive cleartext while a request authenticated to a second identity might receive ciphertext. The compute-enabled storage device can also receive unauthenticated calls and attempt to retrieve the appropriate key from a key management service or other such source. (Brandwine et al. ‘524)
A system and method for providing a message bus component or version thereof (referred to herein as an implementation), and a messaging application program interface, for use in an enterprise data center, middleware machine system, or similar environment that includes a plurality of processor nodes together with a high-performance communication fabric (or communication mechanism) such as InfiniBand. In accordance with an embodiment, the messaging application program interface enables features such as asynchronous messaging, low latency, and high  ‘532)
A database system providing encrypted column data support with decrypt default functionality. In a database system, a method providing automated encryption support for column data comprises steps of: defining Structured Query Language (SQL) extensions for creating and managing column encryption keys and database tables with encrypted column data; receiving an SQL statement specifying creation of a column encryption key; receiving an SQL statement specifying creation of a database table having particular column data encrypted with the column encryption key; receiving an SQL statement specifying a default value to be provided in response to requests for the column data without decrypt permission; in response to a subsequent database operation requesting encrypted column data from a user with decrypt permission, automatically decrypting the column data; and in response to a subsequent database operation requesting the encrypted column data from a user without decrypt permission, returning the default value. (Banks et al. ‘342)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571-270-1684).  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445